t c summary opinion united_states tax_court heather lee comeau sliwinski petitioner v commissioner of internal revenue respondent docket no 9620-01s filed date heather lee comeau sliwinski pro_se cynthia j olson and james gehres for respondent vasquez judge this case was heard pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether during unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the taxable_year year at issue petitioner is entitled to a dependency_exemption deduction head-of-household filing_status and the earned_income_credit eic background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in wolf creek montana petitioner was born in petitioner has three biological children jacob rebekah and michael the father of these children is not involved with them nor does the father claim these children as dependents petitioner does not receive assistance from the state to support these children in petitioner purchased from her father a 2-acre tract of land within his 20-acre ranch during the year at issue petitioner lived with her children in a cabin located on this acre tract petitioner paid the monthly expenses which included at trial petitioner raised for the first time that she is entitled to a dependency_deduction for two of her biological children as a general_rule we do not consider an issue raised for the first time at trial because it has not been properly pleaded 64_tc_61 when issues not raised by the pleadings are tried by implied consent of the parties however the issues shall be treated as if they had been raised in the pleadings rule b the parties satisfied rule b when they introduced the issue at trial and acquiesced in the introduction of evidence on that issue without objection 103_tc_525 affd 100_f3d_778 10th cir see also 691_f2d_449 10th cir expenses for propane and gas for the generators to provide electricity petitioner’s family has picked nuts for about years petitioner has led this activity for the last or years during the nut-picking season petitioner and her children go to utah or nevada to pick nuts and stay in a small trailer petitioner then sells the nuts on a cash_basis and earns about dollar_figure per season during the year at issue petitioner also worked at goodwill industries denny’s restaurant and southern utah pecan ranch on her tax_return petitioner filed under head_of_household filing_status and claimed her stepbrother brendin sliwinski and her stepsister anna sliwinski as dependents petitioner reported dollar_figure on the schedule c profit or loss from business as self-employment_income from the nut picking and dollar_figure in wages after claiming the eic petitioner claimed a refund of dollar_figure in the notice_of_deficiency respondent determined that petitioner was not the custodial_parent of the claimed dependents changed her filing_status to single disallowed her schedule c self-employment_income and denied her claim to the eic as a result respondent denied petitioner’s refund the notice_of_deficiency reports that the year at issue i sec_2001 we note that the year at issue is as shown on petitioner’s tax_return the petition and forms attached to the petitioner filed a timely petition disputing respondent’s determinations after the petition was filed petitioner filed an amended tax_return in which she claimed two of her biological children rebekah and michael as dependents petitioner received the birth certificates and social_security numbers for rebekah and michael after she filed her original tax returns the birth certificates state that rebekah was born on date and michael was born on date discussion at trial petitioner conceded that she is not entitled to dependency_exemption deductions for her stepbrother and stepsister petitioner however argues that she is entitled to dependency_exemption deductions for two of her biological children rebekah and michael and is entitled to the eic petitioner bears the burden_of_proof rule a as an initial matter we found petitioner’s testimony to be credible notice_of_deficiency ie form 4549-cg-s income_tax examination changes form 886-a explanation of items further the notice_of_deficiency was issued on date petitioner did not argue that the burden_of_proof should be shifted pursuant to sec_7491 further we do not find that the resolution of this case depends on which party has the burden_of_proof we resolve the issues on the basis of a preponderance of evidence in the record dependency_exemption deduction sec_151 allows a deduction for exemptions provided by that section sec_151 a taxpayer is allowed an exemption for each dependent as defined in sec_152 if the dependent for the taxpayer’s calendar_year has gross_income less than the exemption_amount or is a child of the taxpayer and has not attained the age of or is a student who has not attained the age of sec_151 a dependent is an individual listed in sec_152 over half of whose support is received from the taxpayer sec_152 in order to qualify as a dependent the individual must be related to the taxpayer in one of the ways enumerated in sec_152 through or if the individual is unrelated to the taxpayer the individual must live with the taxpayer and be a member of the taxpayer’s household throughout the entire taxable_year of the taxpayer sec_152 268_f2d_208 9th cir affg 30_tc_879 turay v commissioner tcmemo_1999_315 butler v commissioner tcmemo_1998_355 sec_1_152-1 income_tax regs we conclude that rebekah and michael are dependents of petitioner because they are the daughter and son respectively of petitioner as shown by their birth certificates and petitioner credibly testified that she provided more than half of their support in sec_152 see lilley v commissioner tcmemo_1989_602 taxpayer is entitled to dependency_exemption based upon his credible testimony that he supplied over half of the support for his daughter further we hold that petitioner is entitled to a deduction for the exemption_amount for rebekah and michael because rebekah and michael are children of petitioner who have not attained the age limits provided for in sec_151 head-of-household filing_status in order to qualify for head-of-household filing_status petitioner must satisfy the requirements of sec_2 pursuant to sec_2 and as relevant therein an individual qualifies as a head_of_household if the individual is not married or a surviving_spouse at the close of the taxable_year and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of a son or daughter sec_2 further a taxpayer maintains a household if over half of the cost of maintaining the household is furnished by the taxpayer sec_2 we conclude that petitioner qualifies for head-of-household filing_status because she is not married or a surviving_spouse her home was a household that constituted for more than one-half of the principal_place_of_abode for her son and daughter michael and rebekah respectively and petitioner credibly testified that she provided over half the cost of maintaining her household earned_income_credit sec_32 allows an eligible_individual an eic against the individual’s tax_liability an eligible_individual is any individual who either has a qualifying_child as defined by sec_32 or has no qualifying_child and meets the requirements of sec_32 briggsdaniels v commissioner tcmemo_2001_321 a qualifying_child includes a child who satisfies the relationship_test has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year and satisfies the age requirements sec_32 we conclude that petitioner’s children meet these requirements to entitle petitioner to the eic for a qualifying_child respondent argues that petitioner is not allowed the eic however because petitioner did not prove that she made the income specifically the dollar_figure of self-employment_income to support the claimed eic we found petitioner’s testimony to be credible and sufficient to establish that she earned dollar_figure of self- employment income through her nut picking to support the claimed eic this testimony is corroborated by an invoice which reports that petitioner received income from nut picking during the year at issue in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
